IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-92,328-01


                             EX PARTE CODY MOORE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. W19-59388-K(A) IN THE CRIMINAL DISTRICT COURT NO. 4
                             FROM DALLAS COUNTY


         Per curiam.

                                            ORDER

         Applicant was convicted of attempted possession of a controlled substance and sentenced to

12 months’ imprisonment. Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         On January 11, 2021, the State filed a response to the application and recommended granting

relief. However, the trial court did not enter findings of fact and conclusions of law or make any

recommendation. The record before us suggests that Applicant may be entitled to relief, either

because he is still detained or because he is on parole release from this sentence, but we are unable

to confirm Applicant’s status from this record.
        The district clerk properly forwarded this application to this Court under Texas Rule of

Appellate Procedure 73.4(b)(5). However, the application was forwarded before the trial court made

findings of fact and conclusions of law. We remand this application to the trial court to make

findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 14, 2021
Do not publish